John I. Purtle, Justice, dissenting. I would grant the petition for rehearing and decide the case on its merits. I agree that we were too harsh in treating this case under Rule 9(d), especially in view of the fact that appellant was not given an opportunity to remedy the insufficiency as provided by Rule 9(e)(2). I was able to understand the essential parts of the record and the facts in this case. There is no question in my mind that had we reached the case on its merits we would have had no choice other than to affirm the trial court. There was a substantial recovery, and it was a matter solely within the province of the jury to decide. Neither lawyers nor judges have the authority to overrule a jury where it has properly considered and decided the facts of a case. Therefore, I would issue a substituted opinion for the per curiam and would affirm the judgment of the trial court on its merits.